Mr. Justice Morris
delivered the opinion of the Court:
There is no proof of fraud in this case, and no offer of any such proof; and the issue of fraud may therefore be dismissed from consideration. Neither is there in fact any proof of testamentary incapacity on the part of the deceased, George Brown. It sufficiently appears that the deceased was a man of somewhat [violent character, profane in his language, abusive occasionally to members of his family, and sometimes perhaps rather peculiar in his actions. But neither in the testimony admitted by the trial court, nor in that which was excluded, do we find any evidence of mental incapacity, such as to disqualify him from making a valid will or testament. It would serve no good purpose, either in this case or as a precedent for any future case, to analyze the testimony adduced or offered on behalf of the caveators. It must suffice to say that, after a careful perusal of it, we are of the opinion that the trial court was entirely right in refusing to submit it to the jury upon the question of testamentary capacity of the deceased.
It is upon the issue of undue influence and the testimony in support of it that most reliance is placed on behalf of the caveators ; and it may be that there was error in some of the rulings of the trial court in this regard. But we fail to find any error for which the judgment should be reversed. The undue in-fluent® charged is stated to have been exerted principally, if *29not exclusively, by Mary J. Brown, tbe granddaughter of the deceased, and who became a member of his household in November, 1899, shortly after his wife’s death, and continued as such until her own death on July 5, 1900, sixteen days before the execution of the will, and nearly six months before the execution of the codicil. It is charged that this granddaughter had illicit connection with her grandfather, and that she caused him to become estranged from his three daughters, her aunts, who were left with diminished portions in the will; and there was an offer of proof of declarations by her that she would be revenged upon them for their antagonism to her in the household. For that there was antagonism and bickering and disturbance in the household between this young girl and her aunts may be assumed as having been proved. And also it may be assumed as having been proved that the grandfather espoused her causo in the quarrel, and that the three daughters for a time left the house as a consequence of the quarrel.
But. again we fail to find here the proof that is sufficient in law to support the issue; and what the nature and amount are of such proof we learn from the opinion of the Supreme Court of the United States in the case of Beyer v. LeFevre, 186 U. S. 114, 46 L. ed. 1080, 22 Sup. Ct. Rep. 165. The fact of unlawful cohabitation, if such there be, is undoubtedly an element in the proof of undue influence. Davis v. Calvert, 5 Gill & J. 269, 25 Am. Dec. 282; Dean v. Negley, 41 Pa. 312, 80 Am. Dec. 620. But such fact without some proof, intrinsic or extrinsic, that it operated to influence the testator in making his will, can avail nothing, especially when it is so remote from the time of the making of the will as in the present case. Mary J. Brown, who is alleged to have exercised the undue influence here, Avas dead at the time of the making of the will; she had died, as already stated, sixteen days before tbe execution, and testimony involving her in so serious a charge should be received with great caution. It is true that the time was very short between the time of her death and the time of the execution of the will, and that the influence which may be supposed to have arisen from the existence of illicit relations, if such relations could be shown to *30have existed up to the time of her death, might be assumed to continue 'to operate at the date of the making of the will. But, apart from the fact that the illicit relations in question are charged to have occurred a considerable time before the death of Mary J". Brown, the deceased, in and by his codicil executed long after her death, reaffirmed the will at a time when the existence of such undue influence could no longer be presumed.
It is of no avail to say or to prove that Mary J. Brown, the granddaughter, caused an estrangement between the testator and his daughters which affected the subsequent will. Such estrangement may have been to some extent justified by the conduct of his daughters; and even if it was wholly without justification and the testator was guilty of a grievous wrong to them in the disposition which he made of his property, it would not follow that there was undue influence exerted by Mary J. Brown to produce the result. ’If there was a quarrel in the house, as there evidently was, and violent words were uttered by all the parties, and the grandfather took sides with his granddaughter as against his daughters, that fact would neither show nor tend to show undue influence on the part of the granddaughter, although it would, of course, be proper proof leading up to evidence of such undue influence. In the present case the evidence goes no farther than to show a characteristic family quarrel. We think that the record discloses no evidence, adduced or offered to be adduced, sufficient to be submitted to the jury, upon the question of undue influence, or which, if submitted, would justify the rendition of a verdict in favor of the caveators.
There is some evidence tending to show undue influence upon the testator by Mrs. Mink, one of his daughters, who received a full share of his estate, and something more; but it-is of so unimportant a character and so wholly disconnected from the time of the making of the will that it needs no consideration by us. On the whole record we are of opinion that there is no reversible error in the rulings of the trial court, and that the order or decree appealed from should be affirmed, with costs. And it is so ordered.